Exhibit 10.1

 

[a1.jpg]

*0339+0000720+040010059506*

 

PROMISSORY NOTE

 

Principal

$1,242,900.00

Loan Date

04-20-2020

Maturity

04-20-2022

Loan No

040010059506

Call / Coll

RC-C 4a / 45

Account

720

Officer

JJN

Initials

References in the boxes above are for Lender's use only and do not limit the applicability
 of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:

Art's-Way Manufacturing Co., Inc.

5556  Highway 9

Armstrong, IA  50514-7566

Lender:

Bank Midwest

Armstrong Branch

PO Box 136

500 6th Street

Armstrong, IA  50514

       

 

Principal Amount: $1,242,900.00 Date of Note: April 20, 2020

    

SBA LOAN NUMBER. 71709370-07.

 

PROMISE TO PAY. Art's-Way Manufacturing Co., Inc. ("Borrower") promises to pay
to Bank Midwest ("Lender"), or order, in lawful money of the United States of
America, the principal amount of One Million Two Hundred Forty-two Thousand Nine
Hundred & 00/100 Dollars ($1,242,900.00), together with interest on the unpaid
principal balance from April 20, 2020, calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using an interest rate of 1.000% per annum based
on a year of 360 days, until paid in full. The interest rate may change under
the terms and conditions of the "INTEREST AFTER DEFAULT" section.

 

PAYMENT. Borrower will pay this loan in one principal payment of $1,242,900.00
plus interest on April 20, 2022. This payment due on April

20, 2022, will be for all principal and all accrued interest not yet paid. In
addition, Borrower will pay regular annual payments of all accrued

unpaid interest due as of each payment date, beginning April 20, 2021, with all
subsequent interest payments to be due on the same day of each year after that.
Unless otherwise agreed or required by applicable law, payments will be applied
first to any escrow or reserve account payments as required under any mortgage,
deed of trust, or other security instrument or security agreement securing this
Note; then to any accrued unpaid interest; and then to principal. Borrower will
pay Lender at Lender's address shown above or at such other place as Lender may
designate in writing. All payments must be made in U.S. dollars and must be
received by Lender consistent with any written payment instructions provided by
Lender. If a payment is made consistent with Lender's payment instructions but
received after 5:30 PM Central Time, Lender will credit Borrower's payment on
the next business day.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

PREPAYMENT PENALTY. Upon prepayment of this Note, Lender is entitled to the
following prepayment penalty: Notwithstanding any provision in this Note to the
contrary: Borrower may prepay this Note at any time without penalty. Borrower
may prepay 20 percent or less of the unpaid principal balance at any time
without notice. If Borrower prepays more than 20 percent and the Loan has been
sold on the secondary market, Borrower must: a. Give Lender written notice; b.
Pay all accrued interest, and c. If the prepayment is received less than 21 days
from the date Lender received the notice, pay an amount equal to 21 days
interest from the date Lender received the notice, less any interest accrued
during the 21 days and paid under b. of this paragraph. If Borrower does not
prepay within 30 days from the date Lender received the notice, Borrower must
give Lender a new notice. Except for the foregoing, Borrower may pay all or a
portion of the amount owed earlier than it is due. Early payments will not,
unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation
to continue to make payments under the payment schedule. Rather, early payments
will reduce the principal balance due. Borrower agrees not to send Lender
payments marked "paid in full", "without recourse", or similar language. If
Borrower sends such a payment, Lender may accept it without losing any of
Lender's rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender. All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes "payment in full" of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: Bank Midwest, Armstrong Branch, PO Box
136, 500 6th Street, Armstrong, IA 50514.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the interest rate under this Note.

 

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

 

--------------------------------------------------------------------------------

 

Loan No: 040010059506

PROMISSORY NOTE

(Continued)

Page 2      

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

SBA DEFAULT PROVISION. Borrower is in default under this Note if Borrower does
not make a payment when due under this note, or if Borrower or Operating
Company: a) Fails to do anything required by this Note or other Loan Documents;
b) Defaults on any other loan with Lender; c) Does not preserve, or account to
Lender's satisfaction for, any of the Collateral or its proceeds; d) Does not
disclose, or anyone acting on their behalf does not disclose, any material fact
to Lender or SBA; e) Makes, or anyone acting on their behalf makes, a materially
false or misleading representation to Lender or SBA; f) Defaults on any loan or
agreement with another creditor, if Lender believes the default may materially
affect Borrower's ability to pay this Note; g) Fails to pay any taxes when due;
h) Becomes the subject of a proceeding under any bankruptcy or insolvency law;
i) Has a receiver or liquidator appointed for any part of their business or
property; j) Makes an assignment for the benefit of creditors; k) Has any
adverse change in financial condition or business operation that Lender believes
may materially affect Borrower's ability to pay this Note; l) Reorganizes,
merges, consolidates, or otherwise changes ownership or business structure
without Lender's prior written consent; or m) Becomes the subject of a civil or
criminal action that Lender believes may materially affect Borrower's ability to
pay this Note.

 

SBA LENDER'S RIGHTS IF THERE IS A DEFAULT. Without notice or demand and without
giving up any of its rights, Lender may: a) Require immediate payment of all
amounts owing under this Note; b) Collect all amounts owing from any Borrower or
Guarantor; c) File suit and obtain judgment; d) Take possession of any
Collateral; or e) Sell, lease, or otherwise dispose of, any Collateral at public
or private sale, with our without advertisement.

 

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

SBA LENDER'S GENERAL POWERS. Without notice and without Borrower's consent,
Lender may: a) Bid on or buy the Collateral at its sale or the sale of another
lienholder, at any price it chooses; b) Incur expenses to collect amounts due
under this Note, enforce the terms of this Note or any other Loan Document, and
preserve or dispose of the Collateral. Among other things, the expenses may
include payments for property taxes, prior liens, insurance, appraisals,
environmental remediation costs, and reasonable attorney's fees and costs. If
Lender incurs such expenses, it may demand immediate repayment from Borrower or
add the expenses to the principal balance; c) Release anyone obligated to pay
this Note; d) Compromise, release, renew, extend or substitute any of the
Collateral; and e) Take any action necessary to protect the Collateral or
collect amounts owing on this Note.

 

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of Iowa
without regard to its conflicts of law provisions. This Note has been accepted
by Lender in the State of Iowa.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

 

COLLATERAL. This loan is unsecured.

 

PURPOSE OF LOAN. The specific purpose of this loan is: SBA Paycheck Protection
Program.

 

WHEN FEDERAL LAW APPLIES. The Loan secured by this lien was made under a United
States Small Business Administration (SBA) nationwide program which uses tax
dollars to assist small business owners. If the United States is seeking to
enforce this document then under SBA regulations:

 

When SBA is the holder, this Note will be interpreted and enforced under federal
law, including SBA regulations. Lender or SBA may use state or local procedures
for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, SBA does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
note, Borrower may not claim or assert against SBA any local or state law to
deny any obligation, defeat any claim of SBA, or preempt federal law.

 

Any clause in this document requiring arbitration is not enforceable when SBA is
the holder of the Note secured by this instrument.

 

 

--------------------------------------------------------------------------------

 

Loan No: 040010059506

PROMISSORY NOTE

(Continued)

Page 3      

 

SBA PAYCHECK PROTECTION PROGRAM. Lender is making this Loan pursuant to the
Paycheck Protection Program (the PPP), created by Section 1102 of the
Coronavirus Aid, Relief, and Economic Security Act (the CARES Act) and governed
by the CARES Act, Section 7(a)(36) of the Small Business Act, any rules or
guidance that has been issued by the Small Business Administration (SBA)
implementing the PPP, or any other applicable Loan Program Requirements, as
defined in 13 CFR 120.10, as amended from time to time (collectively PPP Loan
Program Requirements).

 

Notwithstanding anything to the contrary herein, the Borrower (a) agrees that
this Promissory Note shall be interpreted and construed to be consistent with
the PPP Loan Program Requirements and (b) authorizes Lender to unilaterally
amend any provision of this Promissory Note to the extent required to comply
with the PPP Loan Program Requirements.

 

POTENTIAL LOAN FORGIVENESS. This loan is being made to Borrower pursuant to the
Paycheck Protection Program ("Program") administered by the Small Business
Administration ("SBA"). Pursuant to the Program, all or a portion of the loan
may be forgiven if Borrower uses the proceeds of the loan for its payroll costs
and other expenses in accordance with the requirements of the Program. However,
if the loan is not fully forgiven, Borrower will remain liable for the full and
punctual payment and satisfaction of the remaining outstanding principal balance
of the loan plus accrued but unpaid interest.

 

ADDITIONAL CERTIFICATIONS AND AGREEMENTS. In connection with the application
submitted to Bank Midwest ("Lender") for a loan under the Small Business
Administration ("SBA") Paycheck Protection Program ("Program") the undersigned
("Borrower") hereby certifies to Lender the following: a) If Borrower received
an Economic Injury Disaster Loan (EIDL) during the period from January 31, 2020
through April 3, 2020, Applicant will use the loan under the Program to
refinance the EIDL. b) The Average Monthly Payroll that Borrower reported in the
Application was calculated in accordance with the instructions for the Paycheck
Protection Program Application Form (SBA Form 2483). c) Borrower had and has the
requisite corporate power and authority to execute and deliver the Application
and any related documents, and to perform Borrower's obligations thereunder. d)
No agent or other person acting on behalf of Borrower is entitled to any
commission, fee, or other compensation in connection with the Application
submitted to Lender by the Borrower under the Program. It is the Borrowers
responsibility to notify Lender of any such agent or other person prior to
executing this document. e) If the loan is not fully forgiven, Borrower will
remain liable for the full and punctual payment and satisfaction of the
remaining balance of the loan. If the SBA guaranty on the loan becomes null or
void, or for any reason becomes unenforceable by Lender against the SBA,
Borrower will remain liable for the full and punctual payment and satisfaction
of the loan. f) Borrower understands that this Borrower Certification is being
delivered to Lender in addition to the representations, authorizations and
certifications Borrower made in the Application. Borrower further understands
that Lender will rely on the statements contained in this Borrower Certification
and the Application for purposes of making a loan to Borrower under the Program.
g) The statements contained in this Borrower Certification and the
representations, authorizations and certifications in the Application are true
and correct in all respects. h) Borrower will, from time to time as Lender may
request, provide to Lender supporting documentation as may be necessary for
Lender to confirm that the loan is in compliance with the Program. i) Borrower
agrees that Lender may correct clerical errors or execute any documentation
reasonably necessary to accurately reflect the true and correct terms of the
loan, including, but not limited to, any changes or clarifications made to the
Program by the SBA after execution of the Promissory Note. Applicant understands
that this may mean correction of the existing Promissory Note or execution of a
new Promissory Note or additional loan documents.

 

Borrower agrees that upon the written request of Lender, Borrower will comply
with Lenders request to execute such corrected documents, including, but not
limited to, executing a new Promissory Note or additional loan documents if the
SBA subsequently releases a form promissory note or other loan documents. j)
BORROWER AGREES TO INDEMNIFY AND HOLD HARMLESS LENDER, ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS AND CONTROLLING PERSONS THEREOF, PAST, PRESENT OR FUTURE, FROM
AND AGAINST ANY AND ALL LIABILITIES, LOSSES, COSTS, DAMAGES AND EXPENSES,
INCLUDING COSTS AND REASONABLE ATTORNEYS FEES ARISING OUT OF OR RELATED TO ANY
LOAN MADE BY LENDER TO BORROWER UNDER THE PROGRAM, INCLUDING ANY
MISREPRESENTATION, OMISSION OR INACCURACY CONTAINED IN THIS BORROWER
CERTIFICATION, THE APPLICATION OR ANY SUPPORTING DOCUMENTATION PROVIDED BY THE
BORROWER IN CONNECTION TO OBTAINING A LOAN UNDER THE PROGRAM.

 

The Borrower certifies and acknowledges the following:a) If Borrower defaults on
this loan, SBA may be required to pay Lender under the SBA guarantee, and SBA
may then seek recovery on the loan (to the extent any balance remains after loan
forgiveness). b) Borrower will keep books and records in a manner satisfactory
to Lender, furnish financial statements as requested by Lender, and allow Lender
and SBA to inspect and audit books, records and papers relating to Borrowers
financial or business condition. c) Borrower will not, without Lenders consent,
changes its ownership structure, make any distribution of company assets that
would adversely affect its financial condition, or transfer (including pledging)
or dispose of any assets, except in the ordinary course of business.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

SBA GENERAL PROVISIONS. a) All individuals and entities signing this Note are
jointly and severally liable. b) Borrower waives all suretyship defenses; c)
Borrower must sign all documents necessary at any time to comply with the Loan
Documents and to enable Lender to acquire, perfect, or maintain Lender's liens
on Collateral. d) Lender may exercise any of its rights separately or together,
as many times and in any order it chooses. Lender may delay or forgo enforcing
any of its rights without giving up any of them. e) Borrower may not use an oral
statement of Lender or SBA to contradict or alter the written terms of this
Note. f) If any part of this Note is unenforceable, all other parts remain in
effect. g) To the extent allowed by law, Borrower waives all demands and notices
in connection with this Note, including presentment, demand, protest, and notice
of dishonor. Borrower also waives any defenses based upon any claim that Lender
did not obtain any guarantee; did not obtain, perfect, or maintain a lien upon
Collateral; impaired Collateral; or did not obtain the fair market value of
Collateral at a sale.

 

 

--------------------------------------------------------------------------------

 

Loan No: 040010059506

PROMISSORY NOTE

(Continued)

Page 4      

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE AND
ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

BORROWER:

 

 

ART'S-WAY MANUFACTURING CO., INC.

 

By: /s/ Carrie Gunnerson   By: /s/ Michael Woods     Carrie Gunnerson, CEO of
Art's-Way Manufacturing Co., Inc.     Michael Woods, CFO of Art's-Way
Manufacturing Co., Inc.                         LENDER:                        
    BANK MIDWEST                   X /s/ Jeffrey J. Newlin           Jeffrey J
Newlin, SVP Market President        

     

LaserPro, Ver. 19.4.0.030  Copr. Finastra USA Corporation 1997,  2020.    All
Rights Reserved.    - IA  K:\CFI\LPL\D20.FC   TR-505639   PR-196

 

 

--------------------------------------------------------------------------------